DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 12, 13, and 16 of U.S. Patent No. 11,171,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by U.S. Patent No. 11,171,498 as noted below.
Application 16/688260
U.S. Patent No. 11,171,498
1. A method for monitoring a battery state, the method comprising: receiving by a processor-based artificial neural network (ANN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values, determined based on measurements performed by one or more sensors monitoring the battery, for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature; and determining by the processor-based ANN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the time series of values comprising the current ambient temperature, the battery state; wherein the processor-based ANN includes at least one of a recurrent neural network (RNN) or a convolutional neural network (CNN), the battery state includes at least one of a state of charge (SOC) or a state of health (SOH), and the time series of values of the battery attributes includes at least one of battery voltage values, battery current values, or battery temperature values.
1. A method for monitoring battery operation, the method comprising: receiving by a recurrent neural network (RNN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN is trained based on backward-pass through the RNN of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN during a respective forward-pass corresponding to the backward pass; and determining by the RNN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the received time series comprising the current ambient temperature, a state estimate for the battery.

3. The method of claim 1, wherein receiving time series of the values the one or more battery attributes comprises receiving values of one or more of a battery voltage, a battery current, and a battery temperature.
Additionally, the battery state estimate is interpreted as representing a SOC or SOH.
Claims 4-6
Claim 1
Claim 7
Claim 3
Claim 8
Claim 8
Claim 9
Claim 2
Claim 12
Claim 3
Claim 13
Claim 4
Claim 14
Claim 1
Claim 15
Claims 1 and 5
16. A battery monitoring system comprising: one or more sensors monitoring battery attributes of a battery; and a processor-based artificial neural network (ANN), encoding characteristic behavior of the battery at multiple different ambient temperatures, the processor-based ANN configured to receive a time series of values, determined based on measurements performed by the one or more sensors, for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, and determine, by the processor-based ANN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the time series of values, the battery state; wherein the processor-based ANN includes at least one of a recurrent neural network (RNN) or a convolutional neural network (CNN), the battery state includes at least one of a state of charge (SOC) or a state of health (SOH), and the time series of values of the battery attributes includes at least one of battery voltage values, battery current values, or battery temperature values.
12. A system for monitoring battery operation comprising: at least one sensor for measuring one or more battery attributes of at least one battery; and a recurrent neural network (RNN) system, encoding characteristic behavior of a battery at multiple different ambient temperatures, configured according to stored numerical parameters to: receive a time series of values for one or more battery attributes for the battery from the at least one sensor, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN system is trained based on backward-pass through the RNN system of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN system during a respective forward-pass corresponding to the backward pass, and determine, based on the received time series comprising the current ambient temperature, a state estimate for the battery; wherein the RNN system comprises a memory cell configured to be selectively updated according to inputs to the recurrent neural network.

13. The system of claim 12 wherein the one or more battery attributes further comprise: a battery voltage; a battery current; and a battery temperature.
Additionally, the battery state estimate is interpreted as representing a SOC or SOH.
Claim 17
Claim 12
Claim 18
Claim 1
19. A non-transitory computer readable media programmed with instructions, executable on one or more processors, to: receive by a processor-based artificial neural network (ANN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values, determined based on measurements performed by one or more sensors monitoring the battery, for one or more battery attributes for a battery, the one or more battery attributes comprising at least a current ambient temperature; and determine by the processor-based ANN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the time series of values comprising the current ambient temperature, the battery state; wherein the processor-based ANN includes at least one of a recurrent neural network (RNN) or a convolutional neural network (CNN), the battery state includes at least one of a state of charge (SOC) or a state of health (SOH), and the time series of values of the battery attributes includes at least one of battery voltage values, battery current values, or battery temperature values.
16. A non-transitory computer readable media programmed with instructions, executed by a processor, which performs the functions of: receiving by a recurrent neural network (RNN), encoding characteristic behavior of a battery at multiple different ambient temperatures, a time series of values for one or more battery attributes for the battery, the one or more battery attributes comprising at least a current ambient temperature, wherein the RNN is trained based on backward-pass through the RNN of gradients of a loss function, representing the disparity between an actual state-of-charge value for the battery and a predicted value, computed for training set values corresponding to at least some of the multiple different ambient temperatures provided to the RNN during a respective forward-pass corresponding to the backward pass; and determining by the RNN encoding the characteristic behavior of the battery at the multiple different ambient temperatures, based on the received time series comprising the current ambient temperature, a state of charge estimate for the battery.

Additionally, the battery attributes are interpreted as representing the voltage, current, or temperature of the battery and the battery state estimate is interpreted as representing a SOC or SOH.  Furthermore, those aspects were also met by the method claims 1 and 3 and apparatus claims 12 and 13 noted above.

Claim 20
Claim 16


Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,171,498 in view of Son (US 2018/0129893).
With respect to claim 2, Claims 1 and 3 of U.S. Patent No. 11,171,498 do not expressly disclose wherein the processor-based ANN comprises a CNN.
Son discloses a neural network processing method and apparatus which includes the
use of a CNN (para 0069-0072 and 0079, also see abstract), in order to provide a neural
network means which uses a trained multilayer structure for deep learning based
implementation and increased proficiency.
At the time the invention was filed, it would have been obvious to a person having
ordinary skill in the art to include a CNN as the ANN in the device of U.S. Patent No. 11,171,498, as did Son, so that the neural network could use a trained multilayer structure for deep learning based implementation and increased proficiency and compatibility.
With respect to claim 3, Claims 1 and 3 of U.S. Patent No. 11,171,498 do not expressly disclose wherein the CNN comprises a plurality of layers, including at least one pooling layer and at least one fully connected layer.
Son discloses a neural network processing method and apparatus which includes the
use of a CNN with a plurality of layers including a pooling layer and a fully connected layer (para 0069, 0072, and 0079, also see para 0033-0036), in order to provide a neural network means which uses a trained multilayer structure for deep learning based implementation and increased proficiency.
At the time the invention was filed, it would have been obvious to a person having
ordinary skill in the art to include a CNN with a plurality of layers including a pooling layer and a fully connected layer in the device of U.S. Patent No. 11,171,498, as did Son, so that the neural network could use a trained multilayer structure for deep learning based implementation and increased proficiency and compatibility.

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,171,498 in view of You (US 2018/0136285).
With respect to claim 10, Claims 1 and 3 of U.S. Patent No. 11,171,498 do not expressly disclose determining a battery state at a first time dependent on the received time series of battery attributes spanning greater than 30 minutes of operation of the battery.
You discloses a method for monitoring a battery state wherein determining the battery state includes determining a battery state at a first time dependent on the received time series of battery attributes spanning greater than 30 minutes of operation of the battery (para 0054 where at least one example is given of charging/usage data of 6000 seconds, also see para 0045 and 0058-0059), in order to use values which more accurately represent the battery’s state under normal operation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular span of time of operation for the battery attributes in the device of U.S. Patent No. 11,171,498, as did You, so that the system would use values which more accurately represent the battery’s state under normal operation.
With respect to claim 11, Claims 1 and 3 of U.S. Patent No. 11,171,498 do not expressly disclose wherein the time series of values is sampled at a rate of at least one sample per 10 seconds, and the battery state at the first time is dependent on at least 256 time samples of the time series.
You discloses a method for monitoring a battery state wherein the time series is sampled at a rate of at least one sample per 10 seconds, and the battery state at the first time is dependent on multiple time samples of the time series (para 0050-0054), in order to provide an adequate number of samples which can more accurately represent the battery’s state while taking into account the response time required.  You does not expressly disclose at least 256 time samples; however, please note that the rate and sample size in the citations provided above show some examples given by the You reference, but they are not limited to only being at a particular value/range.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result
effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having
ordinary skill in the art to include the use of a particular sample rate and number of samples in the device of U.S. Patent No. 11,171,498, as did You, so that the system could provide an adequate number of samples which can more accurately represent the battery’s state while taking into account the response time required.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive or are moot.
With respect to the claims, please note that the previous prior art rejections have been overcome by the claim amendments.  However, the claim amendments have necessitated a double patenting rejection as seen above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859